   Case 16-15155-amc        Doc 61     Filed 01/27/21 Entered 01/27/21 09:54:27          Desc Main
                                       Document     Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Ronald H. Wise Sr.
                             Debtor(s)
                                                                            CHAPTER 13
PENNYMAC LOAN SERVICES, LLC, its successors
and/or assigns
                     Movant
               vs.
                                                                          NO. 16-15155 AMC
Ronald H. Wise Sr.
                             Debtor(s)

Scott F. Waterman
                             Trustee


                                     PRAECIPE TO WITHDRAW

TO THE CLERK OF THE BANKRUPTCY COURT:
   Kindly withdraw the Limited Objection to Debtor's Motion to Sell of PENNYMAC LOAN
SERVICES, LLC, which was filed with the Court on or about January 19, 2021 (Doc. No. 59).
                                                Respectfully submitted,

                                                /s/ Rebecca A. Solarz, Esq._
                                                Rebecca A. Solarz, Esq.
                                                KML Law Group, P.C.
                                                BNY Mellon Independence Center
                                                701 Market Street, Suite 5000
                                                Philadelphia, PA 19106

January 27, 2021
